Case 1:19-cv-00490-MSM-LDA Document 2 Filed 09/19/19 Page 1 of 2 PageID #: 92



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND

 U.S. BANK NATIONAL ASSOCIATION,
 AS TRUSTEE TOR TBW MORTGAGE-
 BACKED TRUST SERIES 2006-2, TBW                                   CASE No. 1:19-cv-490
 MORTGAGE-BACKED PASS-THROUGH
 CERTIFICATES, SERIES 2006-2,

                Plaintiff,

 v.

 JOSEPH MOREL, PAMELA SOARES F/K/A
 PAMELA MOREL, and MORTGAGE
 ELECTRONIC REGISTRATION SYSTEMS,
 INC., AS NOMINEE FOR AMERICAN
 BROKERS CONDUIT

                Defendants,

 __________________________________________/



                         CORPORATE DISCLOSURE STATEMENT
                         OF U.S. BANK NATIONAL ASSOCIATION

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff, U.S. Bank National

Association, as Trustee for TBW Mortgage-Backed Trust, Series 2006-2, TBW Mortgage-Backed

Pass-Through Certificates, Series 2006-2, hereby files this statement identifying its parent companies

and any publicly held corporation that owns 10% of its stock:

1.      U.S. Bank National Association is a wholly owned subsidiary of U.S. Bancorp, Inc.

2.      No publicly held company owns more than ten percent (10%) or more of U.S. Bancorp,

Inc.’s stock.




                                                  1
Case 1:19-cv-00490-MSM-LDA Document 2 Filed 09/19/19 Page 2 of 2 PageID #: 93



September 19, 2019                 Respectfully Submitted,
                                   U.S. Bank National Association, as Trustee for
                                   TBW Mortgage-Backed Trust Series 2006-2, TBW
                                   Mortgage-Backed Pass-Through Certificates, Series
                                   2006-2,
                                   By its attorney,


                                   /s/ Eileen C. O’Shaughnessy
                                   Eileen O'Shaughnessy, Esq., RI# 6098
                                   Korde & Associates, P.C.
                                   5 Shaw’s Cove, Suite 201
                                   New London, CT 06320
                                   (860) 969-0400
                                   eoshaughnessy@kordeassociates.com




                                      2
